Citation Nr: 1342243	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO. 11-26 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) of Oklahoma, as a reserve of the Army, from June 1988 to August 1989.  He reentered service in the ARNG of Oklahoma in March 2002.  Thereafter, he had periods of active duty service from October 14, 2002 to February 14, 2003; from March 1, 2006 to June 10, 2007; and from August 19, 2008 to October 7, 2009.  He was awarded the Combat Infantryman Badge for his combat service in Afghanistan in November 2006, and the Combat Action Badge, for his combat service in Iraq in February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for sleep apnea.  

In May 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his sleep apnea, which was diagnosed in October 2007, had an onset during his period of active service from March 2006 through June 2007, when he was deployed to Afghanistan.  He testified that during that period of active service, in July or August 2007, he experienced trouble with swallowing and thought he was having trouble with his tonsils.  He claimed he did not seek treatment for his tonsils at that time, but that after discharge from service, he sought treatment and was referred for a sleep study, which revealed sleep apnea.  

Service treatment records show that in April 2007, the Veteran underwent a post-deployment health assessment and at that time he denied feeling tired after sleeping.  He was discharged from that period of active duty in June 2007.  

VA treatment records showed that on June 7, 2007, the Veteran reported that he thought his sleep problems might be related to a head injury or concussion.  On June28, 2007, he underwent a traumatic brain injury (TBI) screening and reported his sleep problems began or got worse after the TBI.  At that time, he denied any sleep apnea.  Thereafter, in September 2007, the Veteran underwent another post-deployment health assessment and it was noted he was currently being seen for problems with his tonsils.  A polysomnographic interpretation dated in October 2007 showed that the Veteran had severe obstructive sleep apnea and was scheduled to have his tonsils removed.  

VA treatment records showed that in December 2007, the Veteran reported he was sleeping better, denied nightmares, and had a CPAP machine.  Thereafter, in September 2009, the Veteran underwent further TBI evaluation, and his neurobehavioral symptoms were noted to include very severe difficulty with falling or staying asleep.  He was also noted to have TBI with current sleep problems.  In October 2009, he was noted to have sleep problems in spite of the CPAP.  In November 2009, the Veteran reported having sleep issues and nightmares.  Further, on a TBI follow up in November 2009, he was noted to have sleep problems.  (The record reflects that service connection has been granted for the Veteran's TBI.)

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the foregoing and considering the record on appeal, the Board finds that a VA examination/opinion is in order to address whether the Veteran's sleep apnea may be related in any way to active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the nature and probable etiology of his sleep apnea.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner should specifically note that such review has been accomplished.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's sleep apnea (apparently diagnosed in October 2007) had its onset during the period of active service from March 1, 2006 to June 10, 2007, or is otherwise causally related to active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms (including difficulties swallowing and tonsil problems) he reported experiencing in service and since service.  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why.  Such explanation must address whether such opinion reflected the limitations of knowledge of the medical community at large as opposed to the examiner's own limitations.

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

